Order denying motion to command and direct the board of elections of Nassau county not to accept and receive or file certain amended and supplemental certificates seeking to amend and supplement an original certificate of nomination filed by the Republican town committee of the town of North Hempstead on October 1, 1935, by including therein the name of Ralph W. Latham as the nominee of the Republican party for the office of receiver of taxes of the town of North Hempstead, affirmed, without costs. The Court of Appeals has distinguished between a case involving the filing of a nominating certificate of a convention (Matter of Lauer v. Bd. of Elections, 262 N. Y. 416) and the filing of nominating petitions (Matter of Reis v. Cohen, 262 N. Y. 705, affg. 240 App. Div. 854). Presumably such a distinction has been made because of the different effect upon the opportunity of others to make timely checkup as between a nominating certificate of a convention and the nominating petitions of numerous individuals. Moreover, in the Reis case the presence on the ballot of opposing candidates may properly affect discretion in a manner different from a situation where the denial of relief would result in there *544being no equally easy opportunity afforded the electorate to make a choice. Young, Hagarty, Carswell, Davis and Johnston, JJ., concur.